Case 15-18704                Doc 56            Filed 01/31/19 Entered 01/31/19 10:20:34                                            Desc Main
                                                 Document     Page 1 of 1




                               gtpnIJy yciur ta%r
     F-11 .n II'S

                    Seen    R.hfH*
     ".,Flow
                    -
                    l.



     tWbs6 S SwWIçtCy Ca.aI r NIVfl Dilid il
     C.O~ I',-1R71i4
                                                                                                                               Check if this is ar
                                                                                                                               amend 5ng



      Official Form lOODec
      Declaration About an Individual Debtor's Schedules                                                                                  12115

      If two unwtl.d pl.pI. ors M" together. bath wi equally rsapoor.lble for supplythg Co~ Information.

      You must tUe thll tore, w ham jew you Ift hint uptey schedules Cr bnend.d ichiduis.. Making a tall. alaI.m.nt concealing property, or
      og nsy or p109111y by frwd In connection with bantoisptcy Ca.e can r'.0 In fln.* up to U5O.000. Or ln'p.fl*nm.nt tor up to 20
             or both. II U.S.C. j 1. 1341. 1511. aid 3571.




          Did you pay or agree to pay samson. who I. NOT an leonisyto help you tUl oili bankruptcy forms?

          tlNo
          0 Van.        Nwmofpwwn                                                 Ai Ss*iy Pui                P,w*ws   Dedwlbtit aid
                                                                                   flatS.(Officed   Fan,. 1




          tinIer penalty,. . . I d.ciar. that $ has, read IC. atmanvy aid scli.duMa flied with this d.chition and
          that oily 5. atiC TScL




                                                               SWam of Datior 2

           c    J/3/5
                                                                              m




                    -                                 llan About an 11W11M1 DebfoVt Sct.j1
